Title: To Thomas Jefferson from John Bacon, 21 October 1807
From: Bacon, John
To: Jefferson, Thomas


                        
                            Sir,
                            Stockbridge Octr 21. 1807
                        
                        Permit me, so far to intrude on your attention to more important concerns, so to introduce to your ordinary
                            acquaintance, my only son, a young man, who, by the kind partiality of our political friends in this district, has been
                            elected a Representative in Congress. He will find himself placed in a situation to him, in some respects, novel. His
                            opportunities for acquaintance with the wold of mankind have not
                            been equal to those which many of his years and standing in life, have been favored with. You are sensible, he will be in
                            the way of temptation. I hope he will be disposed to conduct with a tolerable degree of prudence, modesty, firmness, &
                            integrity.—From your known, & habitual disposition to do good, I am induced, so far, to presume on your benevolence as
                            to request for him, & for myself, one special favor;—it is no other than this; That if you should perceive him going
                            astray, you would condescend, either immediately, by your Secretary, or, in some other way, to remind him of it. This is
                            the most interesting request I wish to prefer to the man whom I so
                            highly respect.—I am convinced that a hint from President Jefferson would, as it ought to, have a
                            greater effect on the mind of my son, than a volume of lectures from almost any other sourse.—Not
                            that I wish him to act as a meer machine, or, to believe implicitly in any man. The opinion which
                            both he, & his father, first formed, and still retain, of the President of the US, is, I believe, grounded on his
                            official, & private conduct, so far as one, or the other of these have come within their observation, respectively.
                        It appears, at present, that we have, in this Comonwealth, a decided, perhaps, suficient majority of
                            professed Democratical Republicans; & of course, professed friends to most, if not all, those
                            serious & important measures which have been adopted by the present Administration of the Genl Government. Had we
                            equal evidence that our information, talents, integrity, & real patriotism, were in proportion to
                            our numbers, I should, I confess, feel a greater degree of confidence & satisfaction in contemplating the prospects
                            before us, than I now do. I will, however, hope for the best; &, while I continue to act at all, am determined to act the
                            same part that I would do, were I assured of final & permanent success. That your distinguished services may long
                            continue, your health & happiness be increased, is the sincere & ardent desire of 
                  Your obedient humble Servant
                        
                            John Bacon
                     
                        
                    